Order filed January 8, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-01070-CR
                                    ____________

                   EX PARTE YROOJ SHAMIM, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


            On Appeal from the County Criminal Court at Law No. 3
                             Harris County, Texas
                       Trial Court Cause No. 1822364-B

                                      ORDER

       This is an appeal from a judgment signed December 3, 2015. The district
clerk has informed this court that the appeal was mistakenly assigned to this court
instead of the Court of Appeals for the First District of Texas.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-15-01070-CR is transferred to the Court of Appeals for the First
District of Texas. The Clerk of this Court is directed to transfer all papers filed in
the case, and certify all Orders made, to the Court of Appeals for the First District
of Texas.
PER CURIAM